Opinion issued May 24, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00588-CV



HENRI ABIODUN LAGOYE, Appellant

V.

MARC PINA, Appellee



On Appeal from the 280th District Court
Harris County, Texas
Trial Court Cause No. 2005-20543



MEMORANDUM OPINION	Appellant, Henri Abiodun Lagoye, has failed to timely file a brief.  See Tex.
R. App. P. 38.8(a).  After being notified that this appeal was subject to dismissal,
appellant did not adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
	Accordingly, we dismiss the appeal for want of prosecution for failure to timely
file a brief.  We deny all pending motions.
PER CURIAM
Panel consists of Justices Taft, Jennings, and Alcala.